Citation Nr: 0921572	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-38 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 50 percent 
disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to September 
1968.  He was awarded the Purple Heart for wounds received in 
the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an January 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

In a August 2006 rating decision, the RO increased the rating 
for the service-connected PTSD from 30 percent disabling to 
50 percent disabling, effective from July 28, 2005.  Because 
the increase in the rating of the Veteran's PTSD disability 
does not represent the maximum rating available for the 
condition, the Veteran's claim remains in appellate status. 
 See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial evaluation in 
excess of 50 percent disabling for PTSD.  The Veteran 
contends that his condition is more severe than contemplated 
by a 50 percent disabling evaluation.

The most recent VA Compensation and Pension (C&P) examination 
evaluating the Veteran's PTSD was performed in November 2005.  
This examination was completed to establish service 
connection for the Veteran's PTSD.  No other examination has 
been completed to establish the extent and nature of the 
Veteran's PTSD for the purpose of providing a disability 
rating.  The examiner diagnosed the Veteran with PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
55.  In a letter dated October 2005, a Vet Center doctor 
evaluated the Veteran to have a GAF score of 35.  The 
Veteran, in a statement dated in August 2005, stated that his 
PTSD symptoms had gotten worse, and harder to control, as he 
ages.  In September 2006, the Veteran's wife stated that she 
had noticed that his ability to think clearly has become 
"remarkably worse."  As there is an indication in the 
claims file that the Veteran's symptoms have worsened since 
the November 2005 VA C&P examination, and there is a wide 
variance between the two GAF scores assigned the Veteran, the 
Board has no discretion and must remand this matter to afford 
the Veteran a contemporaneous VA examination to assess the 
current nature, extent, and severity of his PTSD.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996) ("[I]f the report does not 
contain sufficient detail it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes."); see Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008). 
 In Bell v. Derwinski, 2 Vet. App. 611 (1992), the U.S. Court 
of Appeals for Veterans Claims held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  

The Veteran's doctor from a Vet Center in Idaho submitted a 
letter and records of the Veteran's treatment at that center 
in the summer and fall of 2005.  The doctor indicated that he 
intended to continue treatment when the Veteran returned to 
Idaho the following summer.  The claims file does not contain 
any further records of the Veteran's treatment at the Vet 
Center.  The claims file has no records for treatment 
anywhere after August 2006.  As such, attempts should be made 
to obtain and associate with the claims folder any records of 
the Veteran's treatment at the VA, the Vet Center, or other 
location, upon receipt of authorization, dated since August 
2006.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following action:

1.  Request all VA treatment records 
pertaining to the Veteran dated since 
August 2006.

2.  Request all Vet Center records 
pertaining to the Veteran dated since 
October 2005 provided that the Veteran 
provides the necessary information to 
obtain those records and any required 
authorization.

3.  Request that the Veteran identify any 
other outstanding treatment records.  The 
RO should obtain any records identified by 
the Veteran and associate these records 
with the file, provided that the Veteran 
provides the necessary information to 
obtain those records and any required 
authorization forms.

4.  After completion of the above, arrange 
for the Veteran to undergo an appropriate 
VA examination to determine the nature, 
extent, and severity of his PTSD.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed and a GAF score should be 
provided.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

5.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




